Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/06/2022 has been entered. Claims 15-25 are newly added. Claims 2, 8-9 and 12-14 are canceled.  Claims 1, 3, 4-7, 10-11 and 15-25 remain pending in the application.  
Response to Arguments
Applicant argues that the prior art fails to teach the amended claims as currently presented. The examiner agrees. However, up on further consideration a new ground of rejection is made in view of Fujishima (JP2000291075). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima.(JP2000291075 A) hereinafter Fuji.
Regarding Claim 1 Fuji teaches (Fig 5) a shovel comprising: a hydraulic actuator (1); an operating apparatus (10) used to operate the hydraulic actuator (1);  10an obtaining device (operation signal) configured to obtain information concerning a vibration of a body of a shovel (par.0007); and a hardware processor (controller) configured  to detect an occurrence of the vibration of the body of the shovel based on the output of the obtaining device (see par.0007) and perform such control to reduce responsiveness of the actuator (1) (by delaying operation signal sent to the valve see par.0006) in response to detecting the occurrence of the vibration of the body of the shovel (par.0007).

Regarding Claim 5 Fuji teaches (Fig 5) wherein the hardware processor (controller 11) is configured to sense the vibration of the body of the shovel based on information on a change in an attitude (vibration detection exceeding natural frequency of the machine obtained by the obtaining device) (see Par.0008).
Regarding Claim 7 Fuji teaches (Fig 5) wherein the hardware processor (controller) is configured to sense the vibration based on information and the information being computed from the output of the obtaining device (the operation signal from the lever 10 is used to compute if the computed vibration is within natural frequency of the machine see par.0006-0008).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji.
Regarding Claim 10 Fuji teaches (Fig 5) further comprising: a lower traveling body (traveling device par.0002); an upper turning body (revolving structure par.0002) turnably mounted on the lower traveling body (par.0002); a hydraulic pump (1); and a control valve (1)configured to control a flow of hydraulic oil from the hydraulic pump (3) to the hydraulic actuator (4), wherein the hardware processor (controller 11) is configured to control the responsiveness by changing a pilot pressure (pilot pressure sent in lines 15a, 15b controlled by solenoid valves 24a,b) acting on the control valve (1) (see par.0039, Fig 5).
Fuji is silent regarding on the location of the pump being mounted on the upper turning body.
However, it would have been an obvious matter of design choice to one of ordinary skill in art to have placed the pump at any location within the machine body based on design considerations. As such,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have mounted the pump on the upper turning body since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 11 Fuji teaches (Fig 5) wherein the operating apparatus (10) is an electric lever (Fig 5), and the hardware processor (controller 11) is configured to change the pilot pressure according to a direction of operation and an amount of operation of the electric lever (Fig 5) (pilot pressure sent in lines 15a, 15b controlled by solenoid valves 24a,b in accordance with signal sent from lever 10)(see par.0039, Fig 5).
Allowable Subject Matter
Claims 3-4 and 6 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. Claims 15-25 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745